762 N.W.2d 922 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Scott Charles WEBBER, Defendant-Appellant.
Docket No. 137144. COA No. 276350.
Supreme Court of Michigan.
April 1, 2009.

Order
On order of the Court, the application for leave to appeal the July 15, 2008 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Isabella Circuit Court. At sentencing, the defendant requested a number of corrections to the presentence investigation report, and the court indicated that several of the changes would be made. The copy of the report in the record does not reflect those changes. On remand, the circuit court shall assure that a corrected copy of the report is prepared and transmitted to the Michigan Department of Corrections per MCR 6.425. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.
We do not retain jurisdiction.